Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 1 of 28 PageID 10644

 PUBLIC VERSION - UNREDACTED VERSION FILED UNDER SEAL ON 9/10/2021

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UMG RECORDINGS, INC., et al.,

                Plaintiffs,

         v.                                    Case No. 8:19-cv-710-MSS-TGW
   BRIGHT HOUSE NETWORKS, LLC,

                Defendant.

        TIME-SENSITIVE MOTION TO COMPEL PRODUCTION OF
        DOCUMENTS AND FURTHER DEPOSITION TESTIMONY

        Plaintiffs move on a time-sensitive basis to compel non-parties Advance

  Publications, Inc. (“Advance”), Sabin, Bermant, and Gould LLP (“Sabin”), and

  former Sabin attorney Jerry Birenz (collectively, “Respondents”)—whose counsel

  also represent Defendant Bright House Networks LLC (“BHN”) in this matter—to

  produce documents they are wrongfully withholding on the basis of attorney-

  client privilege and work product protection in response to Plaintiffs’ subpoenas.

  Plaintiffs further move on an expedited basis for an order compelling Mr. Birenz

  to sit for an additional four-hour deposition to answer questions he improperly

  refused to answer at his August 30, 2021, deposition on privilege grounds, and to

  provide testimony on the documents Respondents have wrongfully withheld.

        Plaintiffs are record companies and music rights holders who have brought

  suit against the former internet service provider BHN. Plaintiffs claim that BHN

  is contributorily liable for continuing to provide high-speed internet service to
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 2 of 28 PageID 10645




  subscribers whom BHN knew repeatedly infringed Plaintiffs’ works on the BHN

  network.

        For many years, Mr. Birenz, through the Sabin firm, served as BHN’s

  “DMCA Agent,” the agent registered with the U.S. Copyright Office to receive and

  forward notices of infringement from copyright holders to BHN. He also served

  as counsel to both BHN and Advance, which held a stake in BHN’s parent

  company through various intermediaries.

        Plaintiffs served document subpoenas on each of Mr. Birenz, Advance, and

  Sabin (the latter being the legal remnant of an otherwise non-functioning law

  firm) over a year ago. In response, Respondents withheld responsive files on the

  basis of privilege.




        Plaintiffs further move for an order compelling Mr. Birenz to sit for an

  additional four hours of deposition time to answer questions he improperly

  refused to answer on privilege grounds and to provide testimony on the Sabin


                                        —2—
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 3 of 28 PageID 10646




  documents wrongfully withheld. Mr. Birenz repeatedly refused to answer

  Plaintiffs’ questions concerning non-privileged business communications and

  communications regarding his non-legal role as BHN’s registered agent

  designated to receive and forward to BHN notices from copyright holders

  concerning subscribers who were committing copyright infringement on BHN’s

  network. Mr. Birenz also improperly refused to provide answers to questions that

  called for basic factual information that would not disclose the content of

  privileged attorney-client communications. Given Mr. Birenz’s non-legal role as

  DMCA agent and his involvement with business decisions concerning BHN’s

  system for handling notices of copyright infringement, he should not be able to

  shroud his factual knowledge beneath sweeping claims of privilege.

        Expedited relief is warranted here: as fact discovery comes to a close on

  September 15, Plaintiffs are set to depose key witnesses starting Monday,

  September 13, including three of BHN’s 30(b)(6) witnesses, who are together

  responsible for 58 of the 71 topics listed in Plaintiffs’ 30(b)(6) notice. Plaintiffs

  are entitled to the benefit of the documents and testimony requested in this

  motion for those critical depositions and therefore request a ruling not later than

  Monday, September 13, 2021. Moreover, even though the subpoenas at issue

  were served well over a year ago, Plaintiffs learned of the issues raised in this

  motion only last week at the deposition of Mr. Birenz, sought to confer with

  counsel to Respondents (who also represent BHN) immediately thereafter on

  September 1, 2021, and yet Respondents did not provide their final position until


                                          —3—
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 4 of 28 PageID 10647




  September 8, and Plaintiffs first brought this motion that same day.

                                 FACTUAL BACKGROUND

         A.      Case Background and the Respondents

         Plaintiffs’ initiated suit against BHN in March 2019. Since then, the parties

  have participated in a years-long discovery process, which is set to end on

  September 15, 2021—less than one week from today.

         Prior to May 2016, Advance had been the co-owner of BHN’s parent

  company, the Advance/Newhouse Partnership (“Advance/Newhouse”). In turn,

  Advance/Newhouse, a privately held company controlled by the Newhouse

  Family, was until May 2016 the sole manager of BHN with de facto control of and

  a 100% economic interest in BHN. See Ex. C,1 FCC Rcd. Public Interest

  Statement, Charter Communications, filed June 25, 2015 at 353. The

  Advance/Newhouse Partnership agreed on May 23, 2015 to sell its stake in BHN

  to Charter Communications and its affiliates for $10.4 billion. See id. at 7. The

  transaction closed on May 18, 2016. See Ex. D. The merger agreement between

  Charter and BHN provided that the rights and obligations of BHN passed to

  Charter upon the sale. See Ex. R at 25.




  1Unless otherwise noted, all references to exhibit numbers refer to the exhibits to the
  Declaration of Joshua B. Picker dated September 10, 2021 (“Picker Decl.”).


                                               —4—
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 5 of 28 PageID 10648




                                                                                        Fourth,

  Mr. Birenz served as BHN’s registered agent (“DMCA agent”) to receive notices of

  infringement from copyright holders under the Digital Millennium Copyright Act

  (“DMCA”), codified at Section 512 of the Copyright Act.




  In each of these roles, Mr. Birenz would have received and sent correspondence

  that is highly relevant to Plaintiffs’ claims.


  2For instance, the major ISP Altice USA, Inc. lists its internal internet security department as its
  registered DMCA agent. See Ex. U.


                                                —5—
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 6 of 28 PageID 10649




         The Sabin firm effectively dissolved in December 2018 when many of its

  lawyers—including Mr. Birenz—went in-house at Advance. Ex. E 42:8-13.

         B.     Subpoenas to Advance, Sabin and Birenz

         Plaintiffs served separate document subpoenas on Jerry Birenz on June 18,

  2020, Advance on June 12, 2020, and Sabin on January 6, 2021. See id. Exs. H-L.

  From Mr. Birenz, Plaintiffs sought documents related to, inter alia, Mr. Birenz’s

  role as DMCA agent and his involvement in the development and implementation

  of BHN’s DMCA program. See id. Ex. H. Plaintiffs sought documents covering

  substantially the same topics from Advance and Sabin. See id. Exs. J, L.

         Winston served responses and broad objections to the subpoenas to Mr.

  Birenz, Advance, and Sabin. See id. M-O. Mr. Birenz refused outright to conduct

  any search or production in response to a number of requests directed at his non-

  privileged business knowledge and experience as DMCA agent, because he

  claimed those requests sought “core privileged material.”3 He produced only 17

  documents, 9 of which were communications with Plaintiffs’ counsel in this case.

  Picker Decl. ¶ 24. Given Mr. Birenz’s role as BHN’s registered DMCA Agent, and

  his firm’s active representation of BHN in disputes directly related to Plaintiffs



  3For instance, Mr. Birenz refused to produce documents responsive to: Topic 3, seeking “Sabin’s
  document retention policies and practices as DMCA agent for Bright House” (emphasis added);
  Topic 16, seeking “actual or potential changes to Bright House’s policies or procedures
  concerning actual or alleged copyright infringement on its network by Subscribers or User”; and
  Topic 28, seeking “Documents and communications concerning Bright House’s retention of data
  stored in ECAT,” the computer system Bright House used to receive the notices of infringement
  Sabin forwarded and to process those notices. See id. Ex M.




                                             —6—
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 7 of 28 PageID 10650




  claims, Mr. Birenz’s production was sorely lacking. Advance and Sabin served

  similarly broad objections and claimed they had no responsive documents.4 See

  id. Exs. N, O.

         In each instance, Plaintiffs sought to confer with Winston regarding the

  document subpoenas. As part of that conferral process, Plaintiffs requested that

  each party produce a privilege log. Mr. Birenz refused to do so. See id. Ex. P.

  (Dec. 14, 2020 Email from T. Kearney to M. Fields) at 3-7. Advance provided a

  privilege log of less than a page and a half that did not disclose that Advance

  possessed any Sabin files. See id. Ex. Q (Privilege Log produced by Advance

  Publications, dated February 25, 2021). In conferrals between Plaintiffs and

  Winston, Winston claimed that the documents on Advance’s log were being

  withheld on the basis of BHN’s attorney-client privilege. See Ex. R. (Feb. 25, 2021

  Email from T. Kearney to M. Fields) at 2.

         On November 25, 2020, Plaintiffs specifically asked whether Advance had

  received Sabin’s BHN files after Sabin ceased to be an active law firm. See Ex. P at

  5. Winston responded that to “the best of our knowledge, Advance is not in

  possession of Sabin’s client files concerning its representation of Bright House[.]”

  See id. at 6. On December 16, 2020, Plaintiffs followed up to ask where, then, the

  Sabin files went after its wind-down in December 2018. See id. at 2. Winston




  4In August 2021—more than a year after Plaintiffs served Advance—Advance produced two
  documents, both of which were copies of BHN’s publicly-filed DMCA agent registrations. Picker
  Decl. ¶ 23.


                                             —7—
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 8 of 28 PageID 10651




  refused to answer that question, claiming it was outside the scope of the

  subpoenas. See id.

        C.     Deposition Testimony of Jerry Birenz

        Plaintiffs served a deposition subpoena on Mr. Birenz on August 3, 2021.

  See Ex. S.




                                        —8—
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 9 of 28 PageID 10652




                                                                                            .



  5Mr. Birenz’s counsel has since represented that Respondents had searched for and not located
  the files

                                         nor that Respondents have conducted a specific search
  for that correspondence or other Sabin files in Advance’s possession.
  6Mr. Birenz refused to answer or modified his answer on the basis of attorney-client privilege in
  response to 47 questions at the following locations in his deposition transcript: 33:2–33:15,
  33:22–34:11, 36:4–36:32, 42:22–43:14, 44:15–46:4, 64:13–65:7, 70:15–71:18, 72:6–72:21,
  74:9–74:19, 83:19–84:10, 12:18–130:8, 130:24–131:6, 132:2–132:14, 156:25–157:20, 183:6–
  184:7, 195:20–196:9, 196:25–197:9, 197:10–197:18, 205:7–205:20, 269:23–270:19, 270:20–
  270:14, 273:21–274:21, 274:22–275:17, 276:2–276:8, 281:20–281:25, 287:11–288:14, 292:14–
  292:21, 210:12–310:24, 313:14–314:3, 314:4–314:17, 315:8–315:17, 315:18–315:23, 316:5–
  316:14, 326:22–327:9, 327:10–327:22, 330:14–331:8, 332:17–333:13, 343:13–344:4, 344:13–
  335:4, 345:9–345:23, 347:19–348:15, 351:2–351:15, 353:10–353:21, 355:4–355:22, 355:23–
  356:5, 356:16–357:17, 361:13–361:19.


                                               —9—
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 10 of 28 PageID 10653




         Particularly disturbing are the instances in which Mr. Birenz selectively

   invoked privilege in order to provide answers that were favorable to BHN’s

   position, but refused to provide answers on the same subject where the

   information likely was harmful to BHN’s position.




         D.    Conferral History

         By letter dated September 1, 2021, Plaintiffs notified counsel to Birenz,

   Sabin, Advance, and defendant BHN of their intent to move for the relief

   requested herein. See Ex. A. at 2–4. Plaintiffs further requested Respondents’

   consent that the motion be heard before the U.S. District Court for the Middle

   District of Florida, the court that issued the subpoenas and where the underlying


                                        — 10 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 11 of 28 PageID 10654




   case is proceeding, given the likelihood that if Plaintiffs filed the motion in the

   Southern District of New York, which is the place of compliance, the Court there

   would likely transfer the motion to this Court either at Respondents’ request or

   sua sponte. Ex. B at 5–6.

         Counsel to Plaintiffs and Respondents conferred on September 7, 2021,

   and confirmed that they could not come to resolution of the disputes raised

   herein. Ex. B at 2–3. By email of September 8, 2021, Respondents consented to

   the jurisdiction of the U.S. District Court for the Middle District of Florida to hear

   the instant motion. Ex. B at 1.

                                  LEGAL STANDARD
         A party propounding a subpoena under Federal Rule of Civil Procedure 45

   may move for an order under Rules 45 and 37 compelling the production of

   documents, including where the subpoena target wrongfully invokes a privilege

   to resist production. Fed. R. Civ. P. 37(a)(3)(B); Fed R. Civ. P 45(d)(2)(B)(i); see

   also Solidda Grp., S.A. v. Sharp Elecs. Corp., 2013 WL 12091057, at *4 (S.D. Fla.

   Mar. 19, 2013) (granting motion to compel non-party to produce documents

   improperly claimed as protected by the attorney-client privilege); Rynd v.

   Nationwide Mut. Fire Ins. Co., 2010 WL 5161838, at *4 (M.D. Fla. Dec. 14, 2010)

   (granting motion to compel under Rule 45 for target’s belated and improper

   claims of attorney-client privilege).

         Likewise, “[a] party cannot disclose [at a deposition] only those facts

   beneficial to its case and refuse to disclose, on the grounds of privilege, related



                                           — 11 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 12 of 28 PageID 10655
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 13 of 28 PageID 10656
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 14 of 28 PageID 10657




   Feb. 15, 2012). The party asserting the privilege bears the burden of showing that

   each of the requirements are met. See id.

             Accordingly, unless documents transmitted under the privilege are kept

   confidential, the privilege is waived. In re Chiquita Brands Int'l, Inc. Alien Tort

   Statute & S'holder Derivative Litig., 270 F. Supp. 3d 1332, 1338 (S.D. Fla. 2017)

   (“[T]he privilege is lost if there is a disclosure inconsistent with maintaining the

   confidential nature [of] the attorney-client relationship, such as the release of

   otherwise privileged communication to a third party.”); Hurley v. Kent of Naples,

   Inc., 2011 WL 13141481, at *1 (M.D. Fla. July 28, 2011).

             Advance was not a party to Sabin’s and BHN’s attorney-client relationship

   even before the Charter sale in 2016, and was most certainly rendered a third-

   party to any applicable privilege following that sale.9



                         .10

             B.     Advance Transmitted All of Its Rights in BHN to Charter in
                    2016.

             Even if Advance and BHN shared an attorney-client privilege before the

   sale of BHN to Charter in 2016 (which is doubtful given the attenuated corporate




   9
       See Section I.C, infra (discussing lack of common interest privilege).
   10




                                                  — 14 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 15 of 28 PageID 10658




   relationship between Advance and BHN11), they shared no privilege after the sale.

          In particular, when the Advance/Newhouse Partnership sold its stake in

   BHN to Charter in 2016, Advance/Newhouse transmitted its control of all of

   BHN’s assets and rights to Charter under the Contribution Agreement between

   them. See Ex. R (“[Advance/Newhouse] shall contribute, assign, convey, transfer

   and deliver to [Charter] all of [Advance/Newhouse]’s right, title and interest in

   and to (i) the Membership Interests and (ii) any property, assets or other rights

   (whether tangible or intangible)…”). It is black-letter law that the transfer of

   complete control from one corporation to another transfers with it the attorney-

   client privilege. See Commodity Futures Trading Comm'n v. Weintraub, 471 U.S.

   343, 349 (1985) (stating that new managers in a merger control the attorney-

   client privilege); Great Hill Equity Partners IV, LP v. SIG Growth Equity Fund I,

   LLP, 80 A.3d 155, 159 (Del. Ch. 2013) (“the attorney-client privilege—like all

   other privileges—passes to the surviving corporation in the merger as a matter of

   law.”).

          After the sale, then, Advance/Newhouse became a minority shareholder in

   Charter and was rendered a third-party for purposes of the privilege. After May

   2016, then, neither Advance’s status as a part-owner of a minority shareholder in


   11It is unclear that Advance could ever be properly characterized as BHN’s parent since it held
   its interest in BHN jointly with Newhouse in the Advance/Newhouse Partnership. Prior to the
   sale of BHN, Advance was three steps removed from BHN on the corporate chain, holding a
   minority stake in the Advance/Newhouse Partnership, which controlled BHN. See Ex. C at 353.
   See also Section I.C, infra (discussing lack of common interest that would permit Advance to
   share in the privilege).




                                              — 15 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 16 of 28 PageID 10659




   Charter nor as a shareholder of BHN’s former parent brought it within Charter’s

   or BHN’s privilege.12

          Respondents’ suggestion in conferrals that a parent company maintains

   attorney-client privilege with its wholly-owned subsidiary even after a sale is

   inapposite. See Ex. R. at 2. Respondents cited two out-of-district cases, neither of

   which stands for the proposition that a former parent can years later obtain the

   documents of its former subsidiary for the first time, and yet assert privilege over

   those documents. One of the cases, In re Teleglobe, merely acknowledged that

   communications among a parent, subsidiary, and their joint counsel are

   privileged when made, but only “when common attorneys are affirmatively doing

   legal work for both entities on a matter of common interest.” In re Teleglobe

   Commc'ns Corp., 493 F.3d 379 (3d Cir. 2007), as amended (Oct. 12, 2007).

   Advance and Bright House have nowhere asserted that Sabin’s legal work on



   12The status of a company as a minority shareholder does not automatically give rise to a
   privileged relationship. See, e.g., United States v. Am. Tel. & Tel. Co., 86 F.R.D. 603, 615
   (D.D.C. 1979) (holding that, for privilege purposes, parent AT&T could claim a blanket privilege
   with its wholly owned and majority-owned subsidiaries, but not its minority-owned companies,
   and rejecting the notion that AT&T could maintain a privileged relationship with its formerly
   affiliated companies); Argos Holdings Inc. v. Wilmington Tr. Nat'l Ass'n, 2019 WL 1397150, at
   *7 (S.D.N.Y. Mar. 28, 2019) (“[S]hareholders are not entitled to corporate documents protected
   by attorney-client privilege absent litigation between the shareholders and the company and a
   showing of good cause.").
   AT&T also confirms that a former parent company cannot assert privilege over the documents of
   a former subsidiary that it obtains well after a sale. This is distinct from the situation in which a
   parent holds on, after a sale, to documents it already possessed before the sale. In that
   circumstance, some courts have permitted the former parent to keep the documents of the
   subsidiary without destroying a privilege. See e.g., Robinson Mech. Contractors Inc. v. PTC Grp.
   Holding Corp., 2017 WL 2021070, at *2 (E.D. Mo. May 12, 2017) (finding that parent company
   could maintain privilege over documents transferred before the dissolution of a subsidiary
   company). But those aren’t the facts at issue here.


                                                 — 16 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 17 of 28 PageID 10660




   Bright House’s copyright enforcement program constituted legal work for

   Advance, either at the time Sabin did the work for Bright House or in 2019 when

   Sabin disclosed the Bright House files to Advance.

         The second case, Robinson Mech. Contractors Inc. v. PTC Grp. Holding

   Corp., likewise described the joint client privilege for a parent and subsidiary but

   in doing so expressly noted that “at all times and for all matters relevant to this

   action,” the parent and subsidiary “shared a common interest and shared in-

   house counsel.” 2017 WL 2021070, at *3. Here, in contrast, Bright House and

   Advance ceased to have a common interest, and Sabin ceased to be their shared

   counsel, in May 2016—nearly three years before the transfer of the Sabin files to

   Advance.

         Further, in this circuit, the joint-client privilege applies only when the

   attorney represents the clients “in the same litigation.” MapleWood Partners,

   L.P. v. Indian Harbor Ins. Co., 295 F.R.D. 550, 594 (S.D. Fla. 2013) (emphasis

   added). Since Advance is not a party to this litigation, the joint-client privilege is

   plainly inapplicable here.

         C.     There is No Common Legal Interest Between Advance and
                BHN.

         Respondents have also broadly asserted that BHN documents in Advance’s

   possession are protected by the “joint-defense privilege” by virtue of Advance’s

   prior status as parent company to BHN. See Ex. R. at 2. Even prior to 2016, BHN

   and Advance did not participate in formulating a common legal strategy in

   regards to BHN’s copyright enforcement program. And especially by 2019, there

                                          — 17 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 18 of 28 PageID 10661




   is no colorable argument that BHN and Advance cooperated in any way beyond

   Advance owning a percentage of BHN’s successor, Charter.

         As an initial matter, the common interest doctrine does not function as an

   independent privilege, but instead as “an exception to the general rule that a

   voluntary disclosure of privileged material to a third party waives the attorney-

   client privilege.” United States v. Patel, 509 F. Supp. 3d 1334, 1340 (S.D. Fla.

   2020). To the extent that BHN is asserting a common interest privilege, it

   maintains the burden of demonstrating the common interest, which it cannot do

   here. The common interest doctrine requires “the parties among whom privileged

   matter is shared [to] have a common legal, as opposed to commercial, interest.”

   Spencer v. Taco Bell, Corp., 2013 WL 12156093, at *2 (M.D. Fla. Apr. 23, 2013).

   In practice, the parties “must have demonstrated cooperation in formulating a

   common legal strategy . . . . [T]he common interest doctrine does not encompass

   a joint business strategy which happens to include as one of its elements a

   concern about litigation.” Id. (emphasis added). The common interest doctrine

   protects “only those communications made in the course of an ongoing common

   enterprise and intended to further the enterprise[.]” Patel, 509 F. Supp. 3d at

   1341 (emphasis added) (quoting United States v. Schwimmer, 892 F.2d 237,

   243–244 (2d Cir. 1989).

         There is no evidence that Advance ever had direct involvement in the

   formulation or execution of BHN’s DMCA response policy and copyright

   enforcement program in the years leading up to the Charter sale. Indeed, the 1.5-


                                         — 18 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 19 of 28 PageID 10662




   page privilege log Advance served in this matter showed not a single Advance

   executive involved in any privileged communication regarding the formulation of

   BHN’s DMCA program. See Ex. Q. This lack of involvement is even more

   pronounced as of 2019, by which point Advance had not controlled BHN in any

   way for three years.




                                                     See, e.g., Universal City Dev.

   Partners, Ltd. v. Ride & Show Eng'g, Inc., 230 F.R.D. 688, 696 (M.D. Fla. 2005)

   (finding defendant waived its privilege “by failing to timely and adequately make

   its objections” and approving of standard that “in the absence of mitigating

   factors, production of a privilege log five months after the [30 day] Rule 34 time

   limit supports a finding that the privilege was waived”) (citation omitted).

   II.   Mr. Birenz Should Be Compelled To Sit For an Additional
         Deposition to Answer the Questions he Refused to Answer on
         Privilege Grounds.

         Mr. Birenz improperly used his role as BHN’s counsel as a shield to refuse

   to answer questions regarding his factual knowledge of BHN’s business practices

   and policies, his non-legal role as DMCA registered agent, and communications


                                         — 19 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 20 of 28 PageID 10663




   with a third party, Charter. Plaintiffs did not seek, nor did their questions

   implicate, the contents of a request for or the provision of legal advice, nor

   attorney work product. The Court should order Mr. Birenz to sit for an additional

   deposition of four hours and answer the questions he refused to answer, along

   with those relating to the documents from Sabin’s Bright House files.

         Plaintiffs are entitled to discovery of any nonprivileged matter relevant to

   any party’s claim or defense. See McArdle v. City of Ocala, FL, 451 F. Supp. 3d

   1304, 1308 (M.D. Fla. 2020) (citing Fed. R. Civ. P. 26(b)(1)). Consistent with that

   proposition, former outside counsel are not immune from testifying at a

   deposition. See Dovin v. Nair & Co., 2009 WL 10670058, at *2 (M.D. Fla. Aug. 7,

   2009) (finding that former counsel could testify at a deposition as a fact witness

   regarding an employment letter and its contents without violating the attorney-

   client privilege). And, in this case, Mr. Birenz effectively served as BHN’s in-

   house counsel. Further, “[i]nvocation of the privilege must be specific and must

   be asserted on a question-by-question or document-by-document basis; blanket

   claims of privilege will not justify a wholesale refusal to testify or produce

   documents in response to a request.” In re Hillsborough Holdings Corp., 118 B.R.

   866, 869 (Bankr. M.D. Fla. 1990) (citations omitted).

         The proponent of the privilege must show “that the primary purpose and

   intent of the allegedly privileged communications was to seek or give legal

   advice.” Payne v. Seminole Elec. Coop., Inc., 2021 WL 3017392, at *9 (M.D. Fla.

   Feb. 2, 2021) (emphasis added) (ordering deposition testimony of in-house


                                          — 20 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 21 of 28 PageID 10664




   attorney with direction to differentiate between counsel’s legal and business roles

   within the company). In order to assert privilege in a deposition context, the

   witness must reference a specific privileged communication as the basis not to

   answer. See In re Alexander Grant & Co. Litig., 110 F.R.D. 545, 548 (S.D. Fla.

   1986) (stating a deponent must describe with specificity the communication over

   which they are claiming privilege).

         Furthermore, even if intended to be confidential, “[b]usiness advice, as

   opposed to legal advice, is not protected by the attorney-client privilege.” Ray v.

   Cutter Lab’ys, Div. of Miles, Inc., 746 F. Supp. 86, 87 (M.D. Fla. 1990); see also

   United States v. Lockheed Martin Corp., 995 F. Supp. 1460, 1464 (M.D. Fla.

   1998).

         Likewise, an attorney’s knowledge of and involvement in technical matters

   (such as the receipt, processing, and forwarding of DMCA notices and duties

   ancillary thereto) is not privileged. Burrow v. Forjas Taurus S.A., 334 F. Supp.

   3d 1222, 1236 (S.D. Fla. 2018) (stating that “test results and other technical

   information, taken by themselves, are clearly not privileged.”) (quotations

   omitted).

         Even in the context of communications where an attorney is giving legal

   advice, the facts communicated are not generally privileged unless the revelation

   of those facts would necessarily lead to the disclosure of privileged

   communications. Universal City Dev. Partners, Ltd. v. Ride & Show Eng’g, Inc.,

   230 F.R.D. 688, 690–91 (M.D. Fla. 2005) (“It is generally recognized that the


                                         — 21 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 22 of 28 PageID 10665




   communication of factual information is not protected by the attorney-client

   privilege. For example, reports reflecting the status of litigation and containing

   purely factual information are not privileged.”); Davila v. Odum & Sons

   Trucking, Inc., 2006 WL 8431572, at *4 (S.D. Fla. July 24, 2006) (“The privilege,

   however, protects only the disclosure of confidential communications; it does not

   protect the disclosure of the underlying facts.”).

         The proper remedy for counsel’s improper instruction not to answer at a

   deposition or the witness’s refusal to answer is for the deponent to sit for a

   subsequent deposition to answer those questions. Isaac, 604 F. App’x at 821

   (ordering a second deposition where deponent improperly refused to answer

   questions).

         Mr. Birenz’s refusal to answer Plaintiffs’ questions that implicated his

   involvement in the business-related activities of BHN under the guise of privilege

   necessitates an order compelling him to reappear. The record reflects manifold

   examples of Mr. Birenz’s improper refusals to answer: for example, Plaintiffs

   asked Mr. Birenz to provide, under Bright House’s policies, “the facts of what

   would have caused Bright House to terminate customers that it believed to be

   repeat infringers.” Ex. E. 314:4–314:23.




         Likewise, Plaintiffs asked Mr. Birenz to describe BHN’s actions with

   respect to subscribers whose accounts it had suspended for repeated copyright


                                          — 22 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 23 of 28 PageID 10666
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 24 of 28 PageID 10667




   16




   17




                                     — 24 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 25 of 28 PageID 10668




             The proper remedy for Mr. Birenz’s repeated refusal to answer Plaintiffs’

   questions is for him to sit for additional deposition time to answer those

   questions. Isaac, 604 F. App'x at 821. The Court should also permit Plaintiffs to

   ask him questions about the documents Respondents wrongfully withheld.

                                           CONCLUSION
             For the foregoing reasons, Plaintiffs request that the Court issue an order

   not later than September 13, 2021, (1) compelling Advance, Sabin, and Mr. Birenz

   to produce all responsive documents

                        , or, in the event the Court finds no privilege waiver, to order

   Advance to produce all non-privileged documents and log the remainder; and (2)

   requiring Mr. Birenz to sit for an additional deposition of four hours and to

   answer all questions he improperly refused to answer on privilege grounds at his

   August 30, 2021 deposition and any questions arising out of the documents to be

   produced by Advance, Sabin, and Mr. Birenz.


   18   Compare also, e.g., id. 326:14-21 (
                            ) with id. 326:22-327:9, 330:14-331:8
                                                                                           ).


                                                 — 25 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 26 of 28 PageID 10669




                      LOCAL RULE 3.01(G) CERTIFICATION
         Plaintiffs’ counsel conferred by email and teleconference with BHN’s

   counsel prior to bringing this motion, both with respect to the issues raised

   herein and with respect to Plaintiffs’ intent to file this motion. The parties have

   been unable to resolve the issues in this motion.



   Dated: September 10, 2021                     Respectfully submitted,

                                                   /s/ Neema T. Sahni

                                                 Neema T. Sahni (pro hac vice)
                                                 Mitchell A. Kamin (pro hac vice)
                                                 Hardy Ehlers (pro hac vice)
                                                 COVINGTON & BURLING LLP
                                                 1999 Avenue of the Stars, Suite 3500
                                                 Los Angeles, CA 90067-4643
                                                 Telephone: (424) 332-4800
                                                 nsahni@cov.com
                                                 mkamin@cov.com
                                                 jehlers@cov.com

                                                 Jonathan M. Sperling (pro hac vice)
                                                 Joshua B. Picker (pro hac vice)
                                                 Phil Hill (pro hac vice)
                                                 COVINGTON & BURLING LLP
                                                 The New York Times Building
                                                 620 Eighth Avenue
                                                 New York, NY 10018-1405
                                                 Telephone: (212) 841-1000
                                                 jsperling@cov.com
                                                 jpicker@cov.com
                                                 pahill@cov.com

                                                 Stacey Grigsby (pro hac vice)
                                                 COVINGTON & BURLING LLP
                                                 One CityCenter
                                                 850 10th St NW
                                                 Washington, DC 20001


                                          — 26 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 27 of 28 PageID 10670




                                           Telephone: (202) 662-6000
                                           sgrigsby@cov.com

                                           Matthew J. Oppenheim (pro hac vice)
                                           Scott A. Zebrak (pro hac vice)
                                           Jeffrey M. Gould (pro hac vice)
                                           OPPENHEIM + ZEBRAK, LLP
                                           4530 Wisconsin Ave. NW, 5th Fl.
                                           Washington, DC 20016
                                           Telephone: (202) 621-9027
                                           matt@oandzlaw.com
                                           scott@oandzlaw.com
                                           jeff@oandzlaw.com

                                           David C. Banker
                                           Florida Bar No. 0352977
                                           Bryan D. Hull
                                           Florida Bar No. 020969
                                           BUSH ROSS, P.A.
                                           1801 North Highland Avenue
                                           P.O. Box 3913
                                           Tampa, FL 33601-3913
                                           Telephone: (813) 224-9255
                                           dbanker@bushross.com
                                           bhull@bushross.com

                                           Attorneys for Plaintiffs




                                     — 27 —
Case 8:19-cv-00710-MSS-TGW Document 338 Filed 09/10/21 Page 28 of 28 PageID 10671




                            CERTIFICATE OF SERVICE

         I hereby certify that on September 10, 2021, I caused the redacted version

   of the foregoing document and all accompanying materials to be filed

   electronically with the Clerk of the Court using the CM/ECF system, which sent a

   notice of electronic filing to all counsel of record registered with CM/ECF,

   including counsel to Defendant Bright House Networks, LLP, who also represent

   Respondents Jerry Birenz, Advance Publications, Inc., and Sabin, Bermant &

   Gould LLP. Plaintiffs will separately send the unredacted versions of the

   foregoing document and exhibits to be filed under seal to counsel to BHN and

   Respondents by email today.



   Dated: September 10, 2021

                                                /s/ Neema T. Sahni
                                                Neema T. Sahni

                                                Attorney for Plaintiffs




                                         — 28 —
